     Case 2:20-cv-01515-JAD-BNW Document 40
                                         39 Filed 12/07/20
                                                  12/01/20 Page 1 of 3



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, State Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Blvd, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   FIDELITY NATIONAL TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                                 UNITED STATES DISTRICT COURT
16
                                           DISTRICT OF NEVADA
17
       HSBC BANK USA, N.A.,                            Case No.: 2:20-CV-01515-JAD-BNW
18
                              Plaintiff,               STIPULATION FOR EXTENSION OF
19                                                     TIME TO RESPOND TO
                      vs.                              OPPOSITIONS TO MOTIONS TO
20                                                     DISMISS AND COUNTERMOTION
       FIDELITY NATIONAL TITLE GROUP,                  FOR PARTIAL SUMMARY
21     INC. et al.,                                    JUDGMENT (ECF Nos. 32, 33, 35, 36)
22                            Defendants.              (FIRST REQUEST)          ECF No. 39
23

24
            COMES NOW defendant Fidelity National Title Insurance Company (“Fidelity”) and

25
     plaintiff HSBC Bank USA, N.A. (“HSBC”), by and through their respective attorneys of record,

26
     hereby agree and stipulate as follows:

27
            1.      On September 15, 2020, Fidelity and fellow defendants Fidelity National Title

28
     Group Inc. (“FNTG”) and Fidelity National Title Agency of Nevada, Inc. (“Fidelity Agency”)

                                                     1
                                           STIPULATION AND ORDER
     Case 2:20-cv-01515-JAD-BNW Document 40
                                         39 Filed 12/07/20
                                                  12/01/20 Page 2 of 3



 1   filed their motions to dismiss (ECF Nos. 11, 12, 13.);
 2           2.     On November 30, 2020, HSBC filed its responses to Fidelity, FNTG, and Fidelity
 3   Agency’s motions to dismiss (ECF Nos. 32, 33, 35) and filed a countermotion for partial
 4   summary judgment (ECF No. 36);
 5           3.     Fidelity, FNTG, and Fidelity Agency’s deadline to respond to the oppositions to
 6   the motions to dismiss and countermotion for partial summary judgment is currently December 7,
 7   2020;
 8           4.     Fidelity, FNTG, and Fidelity Agency request a brief extension of time to respond
 9   to the various motions, until December 21, 2020, to afford Fidelity, FNTG, and Fidelity Agency
10   additional time to respond to the legal arguments set forth in HSBC’s motions;
11           5.     HSBC does not oppose the requested extension;
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //

                                                  2
                                        STIPULATION AND ORDER
     Case 2:20-cv-01515-JAD-BNW Document 40
                                         39 Filed 12/07/20
                                                  12/01/20 Page 3 of 3



 1           6.    This is the first request for an extension which is made in good faith and not for
 2   purposes of delay;
 3           IT IS SO STIPULATED that Fidelity, FNTG, and Fidelity Agency’s deadline to respond
 4   to HSBC’s oppositions to the motions to dismiss (ECF Nos. 32, 33, 35) and countermotion for
 5   partial summary judgment (ECF No. 36) is hereby extended through and including December 21,
 6   2020.
 7

 8   Dated: December 1, 2020                      SINCLAIR BRAUN LLP
 9

10                                                By:     /s/-Kevin S. Sinclair
                                                        KEVIN S. SINCLAIR
11                                                      Attorneys for Defendant
                                                        FIDELITY NATIONAL TITLE INSURANCE
12                                                      COMPANY
13   Dated: December 1, 2020                      WRIGHT FINLAY & ZAK, LLP
14

15                                                By:    /s/-Darren T. Brenner
                                                        DARREN T. BRENNER
16
                                                        Attorneys for Plaintiff
                                                        HSBC BANK USA, N.A.
17

18   IT IS SO ORDERED.
                        7th             December
19           Dated this _____ day of _____________, 2020.

20                                                 _______________________________________
                                                  JENNIFER A. DORSEY
21                                                UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28

                                                 3
                                       STIPULATION AND ORDER
